

116 HR 6440 IH: Pandemic Rapid Response Act
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6440IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mr. Rodney Davis of Illinois (for himself, Mr. Trone, Mr. Van Drew, Mr. Upton, Mr. King of New York, Mr. Fortenberry, Mr. Wilson of South Carolina, Mr. Simpson, Mr. Young, Mr. Lucas, Mr. Joyce of Ohio, Mr. Johnson of South Dakota, and Mr. Moolenaar) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the National Commission on the COVID–19 Pandemic.1.Short titleThis Act may be cited as the Pandemic Rapid Response Act.2.Establishment of CommissionThere is established in the legislative branch the National Commission on the COVID–19 Pandemic (in this Act referred to as the Commission). 3.Membership(a)In generalThe Commission shall be composed of 10 members as follows:(1)One member, who shall serve as the Chair of the Commission, shall be appointed by the Speaker of the House of Representatives in consultation with the majority leader of the Senate and the minority leader of the House.(2)One member, who shall serve as Vice Chair of the Commission, shall be appointed by the majority leader of the Senate in consultation with the Speaker and the minority leader of the Senate.(3)Two members shall be appointed by the majority leader of the Senate.(4)Two members shall be appointed by the minority leader of the Senate.(5)Two members shall be appointed by the Speaker of the House of Representatives.(6)One member shall be appointed by the minority leader of the House of Representatives.(7)One member shall be appointed by the President.(b)Qualifications; initial meeting(1)Political party affiliationNot more than 5 members of the Commission shall be from the same political party.(2)Nongovernmental appointeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government or any State or local government.(3)Other qualificationsIt is the sense of Congress that individuals appointed to the Commission should be prominent citizens of the United States, with national recognition and significant depth of experience in such professions as governmental service, biological science, and higher education, and that members should include individuals with expertise in the medical community, including hospital experts and administrators.(4)Deadline for appointmentAll members of the Commission shall be appointed on or before December 15, 2020.(5)Initial meetingThe Commission shall hold its initial meeting and begin to carry out its duties as soon as practicable after the appointment of its members.(c)Quorum; vacanciesAfter its initial meeting, the Commission shall meet upon the call of the Chair or a majority of its members. Six members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.(d)CompensationEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.(e)Establishment of subcommitteesWith the approval of a majority of its members, the Commission may establish and assign duties to a subcommittee within the Commission.4.Duties(a)In generalThe duties of the Commission are to—(1)conduct an investigation on the relevant facts and circumstances relating to the COVID–19 pandemic;(2)compile a comprehensive national plan to respond to future global and national viral outbreaks and medical emergencies in light of the COVID–19 pandemic;(3)ascertain, evaluate, and report on the evidence developed by all relevant governmental agencies regarding the facts and circumstances surrounding the COVID–19 pandemic, including the cause and location of the original virus outbreak as well as the documented testing shortages and testing failures associated with the virus;(4)make a full and complete accounting of the circumstances surrounding the pandemic, and the extent of the Nation’s preparedness for, and immediate response to, the pandemic; (5)examine the preparedness and adequacy of the Strategic National Stockpile of medical equipment, and develop and make recommendations for implementing a national plan in partnership with Federal, State, and local governments and private industry to adequately respond in the event of a future global or national pandemic;(6)identify, review, and evaluate the lessons learned from the COVID–19 pandemic regarding the structure, coordination, management policies, and procedures of the Federal Government, and, if appropriate, State and local governments and nongovernmental entities, with respect to detecting, preventing, and responding to the spread of infectious disease; and(7)submit to the President and Congress such reports as are required by this Act on its findings, conclusions, and recommendations for corrective measures that can be taken to prevent a similar outbreak from occurring in the future, including appropriate organization, coordination, planning, management arrangements, procedures, rules, and regulations.(b)Avoiding unnecessary duplication of workIn carrying out its duties, the Commission shall avoid unnecessary duplication of work by—(1)building upon and reviewing the findings, conclusions, and recommendations resulting from investigations of the COVID–19 pandemic by other government entities, including—(A)investigations made by the Government Accountability Office under the Co­ro­na­vi­rus Aid, Relief, and Economic Security Act;(B)investigations made by committees of Congress with jurisdiction over issues relating to the pandemic; and(C)investigations made by other executive branch offices, including independent commissions;(2)including in its reports relevant facts and circumstances relating to any reports or investigations that have already been conducted by Federal agencies such as the Department of Health and Human Services, the Centers for Disease Control and Prevention, the Food and Drug Administration, and any other Federal agencies that may have compiled relevant information on the pandemic; and(3)giving priority to pursuing areas of inquiry on the pandemic that the Commission determines are based on newly available information or that otherwise have not yet been investigated by the relevant Federal agencies and committees of Congress.5.Powers of Commission(a)Hearings and evidenceThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. The Commission may administer oaths or affirmations to witnesses appearing before it.(b)Information from Federal agencies(1)In generalThe Commission is authorized to secure directly from any department, agency, or office of the United States such information as the Commission determines to be necessary to carry out this Act. The head of each such department, agency, or office shall furnish such information to the Commission upon request made by the chair of the Commission, the chair of any subcommittee established by the Commission, or any member designated to by a majority of the Commission to receive such information.(2)Treatment of information receivedAny information obtained by the Commission under this subsection shall be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.(c)Assistance from other sources(1)General Services AdministrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s duties.(2)Other departments and agenciesIn addition to the assistance prescribed in paragraph (1), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.(3)Consultation with other organizationsIn addition to assistance from Federal agencies, departments, and congressional committees of jurisdiction, the Commission shall consult the World Health Organization and other global health experts outside the United States.(d)Public availability of hearings and reports(1)In generalTo the extent appropriate, the Commission shall—(A)hold public hearings and meetings; and(B)release public versions of its reports.(2)Requirements for public hearingsAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order.(e)Application of Congressional Accountability Act of 1995For purposes of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.)—(1)the Commission shall be considered an employing office; and(2)the employees of the Commission shall be considered covered employees.6.Staff of Commission(a)Authorizing appointment of staffThe Chair of the Commission, in consultation with the Vice Chair of the Commission and in accordance with rules adopted by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its duties.(b)Experts and consultantsSubject to rules prescribed by the Commission, the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.(c)Staff of Federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act.7.Reports; termination(a)Reports(1)Interim reportsThe Commission may submit to the President and Congress interim reports containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.(2)Final reportNot later than 18 months after the date of the enactment of this Act, the Commission shall submit to the President and Congress a final report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.(b)TerminationThe Commission shall terminate 60 days after the date on which the final report is submitted under this section.8.FundingThere are authorized to be appropriated to the Commission such sums as may be necessary for the Commission to carry out its duties under this Act, of which—(1)50 percent shall be derived from the contingent fund of the Senate; and(2)50 percent shall be derived from the applicable accounts of the House of Representatives.